Case 18-70870-JAD           Doc 224    Filed 03/16/21 Entered 03/16/21 12:04:20      Desc Main
                                      Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                              Bankruptcy No. 18-70870-JAD

  LARRY FREDERICK and SHARON
  FREDERICK,                                          Chapter 11

           Joint Debtors.                             Related to Doc. No. 184, 205


  LARRY FREDERICK and SHARON
  FREDERICK,
           Movants,

                                                      Hearing Date: March 16, 2021 at 10:00 am
  v.
                                                      Response Deadline: February 16, 2021
  M&T BANK, THE UNITED STATES OF
  AMERICA FARM SERVICE AGENCY,
  CARGILL, INC., SUSQUEHANNA
  COMMERCIAL FINANCE, INC.,
  GROWMARK FS, LLC, FS FINANCIAL
  SERVICES, LLC, WELLS FARGO
  VENDOR FINANCIAL SERVICES, LLC,
  BLAIR COUNTY TAX CLAIM BUREAU,
  PENNSYLVANIA DEPARTMENT OF
  REVENUE, AND THE INTERNAL
  REVENUE SERVICE,

           Respondents.



                    CERTIFICATION OF COUNSEL REGARDING
                 STIPULATION AND CONSENT ORDER RESOLVING
            LIMITED OBJECTION TO JOINT DEBTORS’ MOTION FOR SALE
             OF REAL PROPERTY AND PERSONAL PROPERTY FREE AND
               CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES

 The undersigned hereby certifies that agreement has been reached with the Joint Debtors, M&T
 Bank, and the United States Department of Agriculture, Farm Servicing Agency regarding the
 Limited Objection to Joint Debtors’ Motion for Sale of Real Property and Personal Property Free
 and Clear of All Liens, Claims and Encumbrances filed by GROWMARK FS, LLC and FS
 Financial Services, LLC.
Case 18-70870-JAD            Doc 224    Filed 03/16/21 Entered 03/16/21 12:04:20              Desc Main
                                       Document      Page 2 of 2




 The signature requirements of W.PA.LBR 5005-6 have been followed in obtaining the agreement
 of all parties and is reflected in the attached document.

 The undersigned further certifies that:

                  An agreed order and a black-lined version showing the changes made to the order
                  originally filed with the court as an attachment to the motion is attached to this
                  Certificate of Counsel. Deletions are signified by a line in the middle of the original
                  text (strikeout) and additions are signified by text in italics. It is respectfully
                  requested that the attached order be entered by the Court.

         X        No other order has been filed pertaining to the subject matter of this agreement.

 The attached document does not require a proposed order.

 Dated: March 16, 2021                               TUCKER ARENSBERG, P.C.

                                                     /s/ Ryan James
                                                     Ryan James
                                                     Pa. I.D. No. 82799
                                                     rjames@tuckerlaw.com
                                                     Michael A. Shiner
                                                     Pa. I.D. No. 78088
                                                     mshiner@tuckerlaw.com
                                                     Maribeth Thomas
                                                     Pa. I.D. No. 208376
                                                     mthomas@tuckerlaw.com
                                                     1500 One PPG Place
                                                     Pittsburgh, Pennsylvania 15222
                                                     Phone: (412) 566-1212

                                                     Counsel to GROWMARK FS, LLC and FS
                                                     Financial Services, LLC




 TADMS:5467833-1 035987-190642                      2
